People v O'Keefe (2018 NY Slip Op 00852)





People v O'Keefe


2018 NY Slip Op 00852


Decided on February 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2005-03383
 (Ind. No. 1950/03)

[*1]The People of the State of New York, respondent,
vKenneth O'Keefe, appellant.


Thomas J. Eoannou, Buffalo, NY, for appellant.
Timothy Sini, District Attorney, Riverhead, NY (Elizabeth Miller of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 24, 2013 (People v O'Keefe, 105 AD3d 1062), affirming a judgment of the County Court, Suffolk County, rendered March 31, 2005.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., LEVENTHAL, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court